                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

 MAXUS METROPOLITAN, LLC,                         )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )   Case No: 20-cv-00095-FJG
                                                  )
 TRAVELERS PROPERTY CASUALTY                      )
 COMPANY OF AMERICA,                              )
                                                  )
                                                  )
         Defendant.                               )

                         NOTICE OF DEPOSITION OF RON McRAE

TO:     Ron McRae
        c/o Lee B. Brumitt
        Dysart Taylor Cotter McMonigle & Montemore, P.C.
        4420 Madison Avenue, Suite 200
        Kansas City, MO 64111

        Please take notice that on the date and time identified below, Defendant Travelers Property

Casualty Company of America will take the deposition testimony upon oral examination of Ron

McRae pursuant to Rule 30 of the Federal Rules of Civil Procedure before a notary public or some

other officer authorized to administer oaths for the purpose of discovery or for use as evidence in

the trial of this action, or for both purposes.

        DEPONENT:               Ron McRae

        DATE:                   March 9, 2021

        TIME:                   9:00 a.m. CST

        LOCATION:               via Zoom




          Case 4:20-cv-00095-FJG Document 54 Filed 03/02/21 Page 1 of 3
                           Respectfully submitted,

                           s/Brenen G. Ely
                           Brenen G. Ely (pro hac vice)
                           Kenneth W. Boyles, Jr. (pro hac vice)
                           ELY & ISENBERG, LLC
                           2100-B SouthBridge Pkwy., Suite 380
                           Birmingham, Alabama 35209
                           Telephone: (205) 313-1200
                           Facsimile: (205) 313-1201
                           bely@elylawllc.com
                           kboyles@elylawllc.com

                           Dale L. Beckerman, MO Bar #26937
                           Daniel E. Hamann, MO Bar #28164
                           DEACY & DEACY, LLP
                           920 Main Street, Suite 1000
                           Kansas City, Missouri 64105
                           Telephone: (816) 421-4000
                           Facsimile: (816) 421-7880
                           dlb@deacylaw.com
                           deh@deacylaw.com

                           Attorneys for Defendant Travelers Property Casualty
                           Company of America




                              2
Case 4:20-cv-00095-FJG Document 54 Filed 03/02/21 Page 2 of 3
                                   CERTIFICATE OF SERVICE

          I do hereby certify that on March 2, 2021, I electronically submitted the foregoing with the

Clerk of the Court for the United States District Court for the Western District of Missouri using

the CM/ECF system, which will send a Notice of Electronic Filing to the following counsel of

record:

Michael J. Abrams
Kimberly K. Winter
Brian W. Fields
Noah H. Nash
Lathrop GPM, LLP
2345 Grand Boulevard, Suite 2200
Kansas City, Missouri 64108-2618
Telephone: (816) 292-2000
Facsimile: (816) 216-2001
michael.abrams@lathropgpm.com
kim.winter@lathropgpm.com
brian.fields@lathropgpm.com
noah.nash@lathropgpm.com


                                                       s/Brenen G. Ely
                                                       OF COUNSEL




                                                   3
            Case 4:20-cv-00095-FJG Document 54 Filed 03/02/21 Page 3 of 3
